IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

THE STATE OF WASHINGTON,                        )       No. 79736-1-I
                                                )
                          Respondent,           )
                                                )
                 v.                             )       UNPUBLISHED OPINION
                                                )
JESSE LEE ALLEN,                                )
                                                )
                          Appellant.            )

       BOWMAN, J. — Jesse Lee Allen appeals his sentence for two counts of

child molestation in the first degree. Allen challenges the trial court’s authority to

impose a sentence consecutive to his federal sentence for production and

possession of child pornography arising from the same incidents. He claims his

sentence goes against the intent of RCW 9.94A.589(3) because the State

purposefully delayed filing child molestation charges until after his convictions in

federal court. Allen also challenges several conditions of community custody and

the imposition of supervision fees. We affirm Allen’s sentence but remand to

strike or modify certain conditions of community custody and strike the

supervision fees.




     Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79736-1-I/2


                                               FACTS

        In October 2016, Allen’s girlfriend discovered three videos on his cell

phone showing him sexually abusing her six-year-old daughter in Allen’s home.

She confronted Allen about the videos and he confessed to the incidents,

admitting that he “has a problem.”

        The State charged Allen with one count of first degree child rape and one

count of first degree child molestation. Three weeks later, the United States

Attorney’s Office charged Allen in federal court with one count of production of

child pornography and one count of possession of child pornography because he

recorded and kept images of the sexual assaults on his cell phone.1 The next

day, the State dismissed its charges without prejudice, noting it “may refile

charges following the federal prosecution.” Allen did not object.

        About 15 months later, Allen pleaded guilty as charged in federal court.

The federal judge sentenced Allen in August 2018 to 20 years of confinement on

one count and 10 years of confinement on the other count, running concurrently

with one another.2 On the same day as Allen’s federal court sentencing, the

State filed a new information charging him with two counts of first degree child

molestation stemming from the same 2016 incidents. Allen did not object to the

refiled charges.

        Allen pleaded guilty to both charges in January 2019. The State’s

sentencing recommendation indicated the prosecutor planned to seek a


        1
            Federal jurisdiction attached because a foreign country manufactured Allen’s phone.
        2
          Allen did not designate his federal judgment and sentence for this appeal. We rely on
the parties’ representations and the prosecutor’s certification of criminal history for the details of
his federal sentence.


                                                   2
No. 79736-1-I/3


sentence consecutive to that imposed for Allen’s federal convictions. The felony

plea agreement also included a “real facts” stipulation to the certification for

determination of probable cause and the prosecutor’s case summary.

        The trial court sentenced Allen in March 2019. Defense counsel argued

for a sentence within the standard range. He also urged the court to impose a

sentence concurrent with Allen’s federal sentence because all charges stemmed

from “conduct that was occurring at the same time” and because Allen was

already subject to an enhanced offender score based on the federal convictions.3

Counsel argued the legislature presumed that “conduct that occurred

simultaneously” would be sentenced concurrently, despite convictions for the

conduct in different jurisdictions, and asked the judge to “look at the statutes and

to look at the legislative intent and apply that to this situation.” He asserted that a

consecutive sentence was “clearly not what the legislature intended this Court to

do.”

        The State requested a sentence at the high end of the standard range to

run consecutive to Allen’s federal sentence. The State argued Allen’s conduct

warranted such a sentence. The State also pointed out that if the case had

stayed in state court, it could have charged one of the molestation counts as rape

of a child in the first degree and could have added counts for possession of

depictions of minors engaged in sexually explicit conduct. It argued that “[e]ach




        3
          Under RCW 9.94A.525(17), each prior conviction for a sex offense is assigned 3 points,
which in Allen’s case raised his offender score from 3 to 9 on each count. His standard sentence
range was 149 to 198 months.


                                               3
No. 79736-1-I/4


of those would have counted and each would have scored and the State could

have potentially asked for the three crimes or some exceptional sentence.”

       The victim’s mother and grandmother addressed the court at sentencing.

They spoke about the continued impact of the crimes on the victim and their

family. Allen submitted a written letter and addressed the court on his own

behalf. Allen’s mother and brother also submitted letters supporting him and

were present at the sentencing hearing. The court imposed an indeterminate

sentence of 198 months to life on each count to run concurrently with each other

but consecutive to the federal sentence.

       The prosecutor asked for the “standard” community custody conditions

listed in a preprinted form attached to the judgment and sentence as “Appendix

H.” Appendix H included a requirement that Allen “[p]ay supervision fees as

determined by the Department of Corrections [(DOC)].” The prosecutor also

asked for “special” crime-related conditions, arguing that the conditions “all . . .

have a nexus to this particular offense.” Appendix H listed the special conditions

related to “sex offenses,” requiring that Allen:

       5.      Inform the supervising CCO[4] and sexual deviancy treatment
               provider of any dating relationship. Disclose sex offender
               status prior to any sexual contact. Sexual contact in a
               relationship is prohibited until the treatment provider approves
               of such.
       ....
       17. . . . Stay out of areas where children’s activities regularly
            occur or are occurring. This includes parks used for youth
            activities, schools, daycare facilities, playgrounds, wading
            pools, swimming pools being used for youth activities, play
            areas (indoor or outdoor), sports fields being used for youth
            sports, arcades, and any specific location identified in
            advance by DOC or the CCO.

       4
           Community corrections officer.


                                            4
No. 79736-1-I/5


        ....
        19. . . . Do not purchase or possess alcohol.
        ....
        23. . . . No [I]nternet access or use, including e[-]mail, without the
             prior approval of the supervising CCO.
        24. . . . No use of a computer, phone, or computer-related device
             with access to the Internet or on-line computer service except
             as necessary for employment purposes (including job
             searches). The CCO is permitted to make random searches
             of any computer, phone, or computer-related device to which
             the defendant has access to monitor compliance with this
             condition.

        The court imposed all of the requested conditions but amended condition

19 prohibiting Allen from purchasing or possessing alcohol to include “or any

other controlled substances under [the] Uniform Controlled Substances

Act[, chapter 69.50 RCW].” It also imposed only nondiscretionary legal financial

obligations, ordering that Allen pay the mandatory victim penalty assessment of

$500 and the mandatory DNA5 collection fee of $100. Two weeks later, the court

also signed an “Order of Indigency,” waiving fees and appointing counsel at

public expense on appeal. Allen appeals.6

                                            ANALYSIS

Consecutive Sentence

        Allen claims the trial court erred by imposing a sentence consecutive to

his federal confinement. He argues we must vacate his sentence and impose a

concurrent sentence because the trial court lacked authority to impose a



        5
            Deoxyribonucleic acid.
         6
           Allen moved under RAP 9.11 to supplement the record with the federal complaint and
plea agreement so he could argue that we should reverse the superior court convictions on
double jeopardy grounds. The State opposed the motion. A commissioner of this court ordered
Allen to address the motion in his opening brief. Allen failed to include the issue in his brief so we
do not reach the merits of his motion. See RAP 12.1(a).


                                                  5
No. 79736-1-I/6


consecutive sentence where the State “intentionally delays charges to

manipulate the timing of the sentences.”

       We review a trial court’s imposition of consecutive sentences for an abuse

of discretion. State v. Champion, 134 Wash. App. 483, 487, 140 P.3d 633 (2006).

A trial court abuses its discretion when its decision is manifestly unreasonable or

exercised on untenable grounds or for untenable reasons. State v. Lord, 161
Wash. 2d 276, 283-84, 165 P.3d 1251 (2007). An abuse of discretion occurs when

the trial court applies the wrong legal standard or bases its ruling on an

erroneous view of the law. State v. Ramirez-Estevez, 164 Wash. App. 284, 289-90,

263 P.3d 1257 (2011).

       Here, the trial court imposed a consecutive sentence under RCW

9.94A.589(3),7 which states, in pertinent part:

       [W]henever a person is sentenced for a felony that was committed
       while the person was not under sentence for conviction of a felony,
       the sentence shall run concurrently with any felony sentence which
       has been imposed by any court in this or another state or by a
       federal court subsequent to the commission of the crime being
       sentenced unless the court pronouncing the current sentence
       expressly orders that the confinement terms be served
       consecutively to each other.

       When a statute is unambiguous, we derive the legislature’s intent from the

plain language alone. State v. Wentz, 149 Wash. 2d 342, 346, 68 P.3d 282 (2003).

Allen concedes that the language of RCW 9.94A.589(3) unambiguously gives

broad discretion to a sentencing court to impose either a concurrent or

consecutive sentence for a crime the defendant committed before serving a


       7
          We note the legislature amended RCW 9.94A.589(3) in 2020. LAWS OF 2020, ch. 276, §
1. Because the amendment does not substantially change the pertinent language quoted here,
we cite the current statute.


                                             6
No. 79736-1-I/7


felony sentence for a different crime. See State v. Mathers, 77 Wash. App. 487,

494, 891 P.2d 738 (1995). The court need only expressly order that the

defendant serve the sentence consecutively. RCW 9.94A.589(3); Mathers, 77
Wash. App. at 494.

       But Allen argues that “courts must ‘avoid a literal reading of a statute if it

would result in unlikely, absurd, or strained consequences.’ ”8 He asserts that

imposing a consecutive sentence after the State intentionally delayed events to

“ramp up Allen’s prison time” goes against legislative intent. Allen urges us to

interpret the statute “to preclude consecutive sentences under these

circumstances.” Allen offers State v. Moore, 63 Wash. App. 466, 820 P.2d 59

(1991), in support of his argument.

       In Moore, the defendant was convicted of two separate second degree

burglary charges in 1987. Moore, 63 Wash. App. at 467. He then failed to appear

for sentencing. Three years later, the defendant was arrested and convicted of

felony assault. Moore, 63 Wash. App. at 467. The court sentenced him on all three

convictions at the same hearing. Moore, 63 Wash. App. at 467-68. It first imposed

concurrent sentences for the burglary convictions. It then expressly ordered the

sentence for the assault to run consecutive to the burglary sentences under

former RCW 9.94A.400(3) (1988).9 Moore, 63 Wash. App. at 468. The defendant

argued that because he was sentenced for all three crimes at the same time, the

convictions were “current offenses” under former RCW 9.94A.400(1)(a) and he



       8
           Quoting State v. Elgin, 118 Wash. 2d 551, 555, 825 P.2d 314 (1992).
       9
          The legislature recodified RCW 9.94A.400 in 2001 as RCW 9.94A.589. LAWS OF 2001,
ch. 10, § 6.


                                                7
No. 79736-1-I/8


should have received concurrent sentences. Moore, 63 Wash. App. at 470. We

affirmed the consecutive sentence because the defendant “directly caused the

sentencing delay for the burglary convictions,” and imposing concurrent

sentences would “reward [him] for evading the punishment” for those convictions.

Moore, 63 Wash. App. at 471. We reasoned, “This could not have been the

Legislature’s intent when it created the presumption of concurrent sentences in

subsection (1)(a)” of former RCW 9.94A.400. Moore, 63 Wash. App. at 471.

        Allen argues that Moore is “instructive” here “because it shows an attempt

to manipulate the timing of sentencing to achieve advantage will not be

condoned.” He points to dicta10 in the opinion that states:

               Clearly, we would not countenance a prosecutor’s action of
        deliberately scheduling sentencing hearings for a defendant’s
        multiple convictions in such a way as to avoid the presumption of
        concurrent sentences under the provisions of the SRA.[11]

Moore, 63 Wash. App. at 471. Allen’s reliance on Moore is misplaced.

        Moore addressed a defendant’s purposeful delay in sentencing for

multiple convictions in the same court where his crimes would have been

sentenced separately but for his own misconduct. We concluded he should not

benefit from that delay. Moore, 63 Wash. App. at 471. We also implied that we

would not tolerate intentional delays by the State to sentence concurrent

convictions separately in an attempt to gain an unfair advantage. Moore, 63 Wn.

App. at 471. But here, Allen does not claim the prosecutor purposefully delayed


        10
           “A statement is dicta when it is not necessary to the court’s decision in a case.” State
v. Burch, 197 Wash. App. 382, 403, 389 P.3d 685 (2016) (citing Protect the Peninsula’s Future v.
City of Port Angeles, 175 Wash. App. 201, 215, 304 P.3d 914 (2013)). Dicta is not binding
authority. Burch, 197 Wash. App. at 403.
        11
             Sentencing Reform Act of 1981, chapter 9.94A RCW.


                                                 8
No. 79736-1-I/9


sentencing hearings for multiple convictions in the same court. Instead, he

challenges the State’s exercise of its filing discretion, which subjected him to the

possibility of a consecutive sentence under RCW 9.94A.589(3). See State v.

Lewis, 115 Wash. 2d 294, 299, 797 P.2d 1141 (1990) (prosecuting attorneys are

vested with great discretion in determining how and when to file criminal

charges).

       The conduct about which Allen complains—that the State intentionally

delayed charges to manipulate the timing of sentencing—occurred well before he

chose to plead guilty to the state charges, and he had the chance to challenge

the State’s exercise of its discretion when the State dismissed the charges

without prejudice and again when the State refiled the charges. See State v.

Oppelt, 172 Wash. 2d 285, 287, 257 P.3d 653 (2011) (Where a defendant is

prejudiced from either negligent or intentional delay in prosecuting an offense so

that “fundamental conceptions of justice would be violated by allowing the

prosecution,” he is entitled to relief.). Instead, Allen sought relief at the discretion

of the sentencing court. After receiving his federal sentence, he pleaded guilty to

the State’s charges, understanding that it would seek a consecutive sentence.

He then asked the judge to exercise discretion under RCW 9.94A.589(3) and

grant him a concurrent sentence to offset what he believed would be an unduly

harsh result.

       The trial court considered, and soundly rejected, Allen’s argument. It

determined that “[u]nder the egregious facts of this case,” a consecutive

sentence was appropriate despite Allen’s perceived overreaching by the State.




                                           9
No. 79736-1-I/10


The court found Allen’s crimes were “horrifying offenses, extremely serious,” and

“have harmed the victim and her family and will continue to harm them for the

rest of their lives.” It also explained that Allen’s written statement to the court

before sentencing did not “begin to explain or show appropriate remorse for his

conduct.” And while the judge found Allen’s oral statements at sentencing to be

“more appropriate,” Allen’s words did not “go far enough to convince this Court

that leniency is in any way appropriate under the circumstances of this case.”

        Unhappy with his sentence, Allen now argues the trial court “lacked

authority to impose consecutive sentences under RCW 9.94A.589(3)” because it

produced an absurd result. We disagree and conclude that the trial court

properly exercised its broad discretion when it considered Allen’s arguments and

expressly determined his crimes warranted a sentence consecutive to his federal

confinement.12

Community Custody Conditions

        We review community custody conditions for abuse of discretion and will

reverse only conditions that are manifestly unreasonable. State v. Wallmuller,

194 Wash. 2d 234, 238, 449 P.3d 619 (2019); State v. Irwin, 191 Wash. App. 644,

652, 364 P.3d 830 (2015). We usually uphold conditions of community custody if

they are “crime-related.” State v. Riley, 121 Wash. 2d 22, 37, 846 P.2d 1365

(1993). A “crime-related prohibition” is “an order of a court prohibiting conduct



         12
            Allen also suggests his sentences could not have run consecutively if the State had
refiled charges before his federal conviction. His claim is speculative at best. Had state court
convicted him before his federal conviction, the federal judge would also have broad discretion to
impose a consecutive sentence. See 18 U.S.C. § 3584(a); United States v. Lynn, 912 F.3d 212,
217 (4th Cir.), cert. denied, 140 S. Ct. 86, 205 L. Ed. 2d 82 (2019) (federal judges have discretion
to impose a consecutive or concurrent sentence as they deem appropriate).


                                                10
No. 79736-1-I/11


that directly relates to the circumstances of the crime for which the offender has

been convicted.” RCW 9.94A.030(10). The prohibited conduct need not be

identical to the crime of conviction, but there must be “some basis for the

connection.” Irwin, 191 Wash. App. at 657. A court’s imposition of an

unconstitutional condition is manifestly unreasonable. Wallmuller, 194 Wash. 2d at

238. We review constitutional questions de novo. Wallmuller, 194 Wash. 2d at 238.

       1. Internet and Computer Restrictions

       Allen argues that the ban on his “[I]nternet access or use, including

e[-]mail, without the prior approval of the supervising CCO” and the ban on “use

of a computer, phone, or computer-related device with access to the Internet or

on-line computer service except as necessary for employment purposes” are

unconstitutionally overbroad. We agree.

       “Overbreadth analysis is intended to ensure that legislative enactments do

not prohibit constitutionally protected conduct, such as free speech.” City of

Seattle v. Ivan, 71 Wash. App. 145, 149, 856 P.2d 1116 (1993). “Overbreadth goes

to the question of whether State action is couched in terms so broad that it may

not only prohibit unprotected behavior but may also prohibit constitutionally

protected activity as well.” In re Pers. Restraint of Sickels, ___ Wn. App. 2d ___,

469 P.3d 322, 332 (2020). The mere fact that a community custody condition

“impinges upon a constitutional right” does not invalidate it. Sickels, 469 P.3d at

332-33. “ ‘[L]imitations upon fundamental rights are permissible, provided they

are imposed sensitively.’ ” Sickels, 469 P.3d at 333 (quoting Riley, 121 Wash. 2d at




                                        11
No. 79736-1-I/12


37); accord State v. Warren, 165 Wash. 2d 17, 32, 195 P.3d 940 (2008); State v.

K.H.-H., 185 Wash. 2d 745, 751-52, 374 P.3d 1141 (2016).

       In Sickels, the State conceded and Division Three of our court agreed that

the same conditions of community custody challenged here were not “sensitively

imposed or reasonably necessary to accomplish the essential needs of the

State.” Sickels, 469 P.3d at 333-34, 335.

               Balancing the SRA’s purposes against what would otherwise
       be Sickels’s inviolate right to computer and [I]nternet access and
       use, we hold that [the] limitation of [I]nternet use to employment
       purposes is overly broad and [the] provision for “[n]o [I]nternet
       access or use, including e[-]mail” is even more objectionable.
       Delegating authority to Mr. Sickels’s supervising CCO to approve
       [I]nternet access does not solve the problem; a sentencing court
       may not wholesaledly abdicate its judicial responsibility for setting
       the conditions of release.

Sickels, 469 P.3d at 33513 (citing State v. Sansone, 127 Wash. App. 630, 642, 111
P.3d 1251 (2005)).

       We agree with the reasoning and holding in Sickels and conclude that the

community custody conditions restricting Internet use and use of electronic

devices with access to the Internet as written are overbroad. We remand to

strike or modify the conditions.

       2. Dating Restrictions

       Allen challenges the community custody provision requiring that he must

“[i]nform the supervising CCO and sexual deviancy treatment provider of any

dating relationship” and “[d]isclose sex offender status prior to any sexual

contact,” and that “[s]exual contact in a relationship is prohibited until the



       13
            Fifth alteration in original.


                                            12
No. 79736-1-I/13


treatment provider approves of such.” He argues the condition is not crime-

related, overbroad, and impermissibly impacts his “constitutional freedoms”

because his offenses were against a child, not an adult. The State concedes that

prohibiting sexual contact in a relationship without prior approval is not crime-

related. We accept the State’s concession and remand to strike that portion of

the condition.

        Allen urges us to narrow the requirements to disclose any dating

relationship to his CCO and treatment provider and to disclose his sex-offender

status prior to any sexual contact to only adults who “have minor children.” In

State v. Autrey, 136 Wash. App. 460, 468, 150 P.3d 580 (2006), we rejected a

similar challenge and held an “offender’s freedom of choosing even adult sexual

partners is reasonably related to their crimes because potential romantic partners

may be responsible for the safety of live-in or visiting minors.” We again affirmed

identical conditions in Sickels, concluding that the conditions

        are reasonably related to the safety of the community. They protect
        individuals who Mr. Sickels dates or with whom he embarks on a
        sexual relationship by providing them with knowledge of the
        potential risk he presents to minors. They make it possible for Mr.
        Sickels’s CCO and treatment provider to take whatever additional
        steps they might deem appropriate to protect anyone embarking on
        a dating or sexual relationship with [him].

Sickels, 469 P.3d at 328. We reach the same conclusion here.14



        14
          Further, the requirements that Allen disclose dating relationships and his sex-offender
status do not prohibit conduct:
        They are affirmative conduct requirements governed by RCW 9.94A.703(3)(d),
        which provides for a related but arguably broader standard: they must be
        “reasonably related to the circumstances of the offense, the offender’s risk of
        reoffending, or the safety of the community.”
Sickels, 469 P.3d at 328.


                                               13
No. 79736-1-I/14


       3. Possession of Controlled Substances Restriction

       Allen argues that the prohibition against “purchas[ing] or possess[ing]

alcohol, or any other controlled substances under [the] Uniform Controlled

Substances Act,” is too broad and should be amended to add language that

provides an exception for “lawfully issued prescriptions.” The State concedes.

We accept the State’s concession and remand to modify the condition.

       4. Areas Where Children Congregate Restriction

       Allen challenges the condition that he

       [s]tay out of areas where children’s activities regularly occur or are
       occurring. This includes parks used for youth activities, schools,
       daycare facilities, playgrounds, wading pools, swimming pools
       being used for youth activities, play areas (indoor or outdoor),
       sports fields being used for youth sports, arcades, and any specific
       location identified in advance by DOC or the CCO.

       Recognizing that Wallmuller, 194 Wash. 2d at 245, rejected a challenge to

the same notice condition, Allen objects only to the portion of the condition that

he stay out of “any specific location identified in advance by DOC or the CCO.”

He argues that the condition is unconstitutionally vague and that DOC or his

CCO could arbitrarily enforce the condition.

       We also addressed the same condition in Sickels.15 We determined that

“[t]he condition simply places a burden on DOC or the CCO to affirmatively

identify locations they deem to be prohibited by the command.” Sickels, 469
P.3d at 331. We concluded the condition does not invite arbitrary enforcement

because the language does not empower a CCO to define prohibited areas



       15
          See also State v. Terrones, No. 79781-6-I (Wash. Ct. App. Apr. 27, 2020)
(unpublished), http://www.courts.wa.gov/opinions/pdf/797816.pdf.


                                              14
No. 79736-1-I/15


unrelated to the nonexhaustive list, and the condition requires notice to the

defendant in advance when adding any restricted locations to the list. Sickels,
469 P.3d at 331-32. We affirm the condition.

Supervision Fees

        Allen argues that we should strike the imposition of supervision fees

because the court found him to be indigent. We agree.16 RCW 9.94A.703(2)(d)

gives the sentencing court discretion to order that the defendant “[p]ay

supervision fees as determined by [DOC].“ Here, the trial court imposed only

nondiscretionary costs or assessments at sentencing. The court also declared

Allen indigent for appellate purposes. Despite the court’s finding of indigence,

Appendix H to Allen’s judgment and sentence includes the discretionary

supervision fee as a condition of community custody. Because the record

reflects the court’s intent to waive all nondiscretionary legal financial obligations,

we remand for the trial court to strike the provision. See State v. Dillon, 12 Wn.

App. 2d 133, 152, 456 P.3d 1199, review denied, 195 Wash. 2d 1022, 464 P.3d 198

(2020).




          16
             The State argues Allen waived his right to appeal this issue because he failed to object
to supervision fees below. While appellate courts normally decline to review issues raised for the
first time on appeal, “RAP 2.5(a) grants appellate courts discretion to accept review of claimed
errors not appealed as a matter of right.” State v. Blazina, 182 Wash. 2d 827, 834-35, 344 P.3d 680
(2015). We exercise our discretion to do so here.


                                                 15
No. 79736-1-I/16


      We affirm Allen’s consecutive sentence but remand to strike or modify

certain community custody conditions consistent with this opinion and to strike

the supervision fees.




WE CONCUR:




                                       16